UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1861


PATRICIA T. PATTERSON,

                Plaintiff – Appellant,

          v.

JAMES R. BARBER, III; GEORGE FUNDERBURK; SUSAN BARDEN; DAVID
HUFFSTERTLER,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:10-cv-00025-MBS)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia T. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patricia       T.    Patterson       appeals      the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                                   We

have     reviewed       the        record   and      find       no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Patterson v.          Barber,       No.   0:10-cv-00025-MBS          (D.S.C.

June 10,    2010).        We       dispense    with      oral    argument     because     the

facts    and    legal     contentions         are    adequately        presented     in   the

materials      before     the       court   and     argument         would   not    aid   the

decisional process.

                                                                                    AFFIRMED




                                               2